In accordance with stipulation of counsel that the merchandise consists of canned hard shell clams similar in all material respects to *912those the subject of Geo. S. Bush & Co., Inc. v. United States (48 Cust. Ct. 689, A.R.D. 140), the court found and held that American selling price, as that value is defined in section 402(g) Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise in issue and that said value is $7.50 per 2 dozen cans, less 1 y2 percent cash discount, less %0 percent swell allowance, net packed.